DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “ the seat operation is provided in an area where the upper surface is projected below” renders the claim 4 indefinite, as the invention already stated that the seat operation portion was “below the upper surface” (of the armrest) and now its reciting the upper surface is projected “below” the seat operation portion”.  Applicant must clarify.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-136050A.  JP’050 shows the use of an operator’s seat (19) with having an armrest (28) attached to a seat operation portion (24,25,26) wherein both are laterally opposed to the operator’s seat.  The armrest has an upper surface (Fig. 4) and the seat operation portion is provided below the upper surface.   Regarding claim 7, the armrest has a cushion portion (30a) and a bracket (30b) that attaches to the seat operation portion and a height adjustment mechanism (29,31,32,41,42) moving the bracket up or down together with the cushion portion.  Regarding claims 8-9, a console (52,53) that controls the operation of the work vehicle and the armrest is provided in a rear of the operation portion.  The cushion portion of the of the armrest is provided above the console and the seat operation portion (24,26) is between the cushion portion and the console.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ’050 in view of CN 2688146Y.  JP’050 shows all of the features of the claimed invention except the use of an armrest that pivots around pivot central axis that intersects with the upper surface.  CN’146 shows the conventional use of an armrest that pivots around a central axis that intersects with an upper surface.  It would have been obvious to one of ordinary skill in the art to modify the armrest of the JP ‘050 with the teachings of CN ‘146 in order to provide additional comfort and support to a user.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference No 2012/0103717 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
June 18, 2022